Title: Virginia Delegates to Thomas Jefferson, 5 May 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philadelphia May 5th. 1781
The Executive of New Jersey in consequence of authority vested in them by the Legislature for that purpose, by an Act of the 27th. Ulto. established the rate of exchange between the old continental currency and the bills issued pursuant to the Act of Congress of the 18th. of March 1780, to be 150 for 1. The Speculation arising from this measure to the prejudice of this State with the other reasons stated in the inclosed publication by the Executive Council led to their Act of the 2d instant therein referred to declaring the rate between the two kinds of money abovementioned to be 175 for 1. The effect of this declaration has been a confusion among the people of this City approaching nearly to tumult, a total stop to the circulation of the old money, and a considerable stagnation and increased depreciation of the new. The difference between the latter and hard money is at present vibrating from 4 to 1 downwards. Should the circulation of the former therefore revive, its value cannot exceed 1/700 of that of hard money. The opportunity which this circumstance gives and which we have reason to believe many are already taking measures to improve, of fraudulent speculation not only on the Citizens of Virginia, but on the State itself, is so obvious & alarming that we thought it our duty to set an Express in immediate motion to put you on your guard against the mischief.
The inclosed list of prisoners taken by Capt: Tilly has been communicated to us by the Minister of France in consequence of our application. We shall select such of the names as have already been mentioned by your Excellency as obnoxious & dangerous to the State, and put them into the hands of the Minister, who as well as the French Commander is entirely disposed to secure the State from all further apprehension from their malice. If there are any other names which you would wish to add to your former list we beg to be informed of them by the first opportunity. If there are any of the Prisoners who are not considered as objects of much dread, particularly of those who hold commissions we believe our Allies would chuse not to be deprived of the use of them as subjects of exchange.
We have the honor to be with the highest respect & esteem Yr. Excellency’s obt. & humble servts., (By order of the Delegation)
J. Madison Jnr.
